L
          IN THE SUPRE
                           i
                                   UUK
                                        ;4
                                         ) 44
                                            'OF THE STATE OF MONTANA
                                                                                               09/15/2020



                                                                                           Case Number: DA 20-0089
                                        DA 20-0089


 IN RE THE MARRIAGE OF:

 MARY MARTHA ROWE KORPI,                                               FILED
             Petitioner and Appellee,
                                                                    SEP 1 5 2020
                                                                czigrApeEnito.
                                                                        preme
                                                                   State (-It rtnontar,=
       and

 DANIEL CHRISTOPHE CHARLES ROWE,

             Respondent and Appellant.



       This appeal is taken from the Order of Protection issued February 5, 2020 by the
First Judicial District Court, Lewis & Clark County, Montana which precluded Appellant,
Daniel Christopher Charles Rowe (Rowe), from having contact with his four minor
children. Rowe asserts the District Court abused its discretion by entering the Order of
Protection when the evidence was insufficient to establish the children were in danger of
harm. From our review ofthe record, based on the evidence presented to the District Court
at hearing February 4, 2020, the District Court did not abuse its discretion in entering the
Order of Protection. Also, from our review of the record, the issue presented to us is now
moot. The Order of Protection provided, "This Order of Protection shall remain in full
force and effect until August 5,2020." Thus,the Order ofProtection terminated August 5,
2020, has not been extended, renewed or reissued, and has no further force or effect as of
that date. Thus, the issue is now moot.
       Therefore,
      IT IS ORDERED that this appeal is DISMISSED.
       The Clerk is directed to provide copies of this Order to all counsel of record.
       Dated this (6 --day ofAttgustr2020.
                              ep c?*"..1042_


                                                               Chief Justice
    Justices




2